FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR PEREZ-GUZMAN,                           No. 14-72439

               Petitioner,                       Agency No. A047-721-744

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Salvador Perez-Guzman, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Perez-Guzman’s motion to

reopen as untimely where it was filed more than two years after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and he failed to show a change in country

conditions in Mexico sufficiently material to him in order to warrant reopening, see

8 C.F.R. § 1003.2(c)(3)(ii), Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2007)

(setting forth the requirements for prevailing on a motion to reopen due to changed

country conditions).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72439